USDC IN/ND case 2:16-cv-00449-PPS-JEM document 41 filed 08/22/19 page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

DALE PIERSON,            )
     Plaintiff,          )
                         )
v.                       )                           No. 2:16- CV-449
                         )
NATIONAL INSTITUTE FOR   )
LABOR RELATIONS RESEARCH )
     ET. AL.             )
     Defendants.         )

       JOINT NOTICE OF SETTLEMENT AND MOTION TO VACATE STATUS
                             CONFERENCE

       The parties respectfully notify the Court that the parties have agreed in principle to settle

the above-captioned matter. Counsel for the parties are in the process of preparing and finalizing

the Settlement Agreement and Stipulated Dismissal (“Agreement”). The parties intend to file a

dismissal as soon as practicable. Accordingly, the parties respectfully requests that the Court

vacate the telephonic status conference set for August 22, 2019 at 9:45 A.M.



Respectfully submitted,


/s/ Christopher D. Stidham                           /s/ Paul Bozych
Christopher D. Stidham, #34213-64                    Paul Bozych
Kenneth B. Elwood, #17937-45                         John J. Murphy
Rhame, Elwood & McClure, PC                          Nielsen, Zehe & Antas, P.C.
3200 Willowcreek Road, Suite A                       55 W. Monroe Street, Suite 1800
Portage, Indiana 46368                               Chicago, Illinois 60603
(219) 762-0494                                       (312) 322-9900
chrisstidham@rhameandelwood.com                      pbozych@nzalaw.com
kenelwood@rhameandelwood.com                         jmurphy@nzalaw.com
USDC IN/ND case 2:16-cv-00449-PPS-JEM document 41 filed 08/22/19 page 2 of 2



                                  CERTIFICATE OF SERVICE

        I certify that on August 22, 2019, a true and complete copy of the above and foregoing
was served in accordance with Fed.R.Civ.P.5, pursuant to the district court’s ECF system as the
ECF filers, and was served by regular mail to non-ECF filers and parties who do not appear to be
registered with the Court’s ECF system.

Paul Bozych
John J. Murphy
Nielsen, Zehe & Antas, P.C.
55 W. Monroe Street, Suite 1800
Chicago, Illinois 60603

                                            /s/ Christopher D. Stidham
                                            Christopher D. Stidham, #34213-64
                                            Kenneth B. Elwood, # 17937-45
